Citation Nr: 1756871	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran was a member of an Army National Guard with verified periods of active duty from October 16, 2007, to August 18, 2008, and from June 24, 2010, to May 22, 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In September 2015, the Veteran testified at a Board hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In November 2015, the Veteran was notified that the Veterans Law Judge who conducted the September 2015 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume he did not want another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume he does not want an additional hearing.


REMAND

The Veteran asserts that he developed knee pain and stiffness during his period of basic training at Fort Benning in 2007.  The Veteran has stated that his knee symptoms are the result of not wearing knee pads during exercises and ruck running.  During a September 2015 hearing, the Veteran reported that service duties during his period of active duty required him to carry a radio pack that was upwards of 45 pounds, and additional gear weighing 75 pounds while running.  He also reported jumping out of helicopters during military occupational specialty training.  Service personnel records confirm that the Veteran attended Airborne Training, and an Individual Jump Record log shows that the Veteran completed five parachute jumps during training.

A August 2012 VA examination diagnosed bilateral knee pain, but contains no opinion as to etiology.  An addendum opinion was obtained February 2013 and the clinician stated that the previous diagnosis of bilateral knee pain should have been recorded as bilateral knee strain.  Again, no opinion was provided regarding etiology, nor did the clinician provide any basis for the opinion that Veteran had sustained a bilateral knee strain.

Consequently, in February 2016, the Board remanded the claim to schedule the Veteran for a VA examination.  The examiner was instructed to comment on the previous diagnosis of bilateral knee strain.  The examiner was also requested to opine as to whether it was at least as likely as not that any current knee disability was related to active duty or ACDUTRA, or was the result of an injury during INACDUTRA.

The requested examination was performed in June 2016.  The examiner stated that the Veteran had bilateral knee pain.  The examiner noted that in February 2013, the Veteran received a diagnosis of bilateral knee strain.  The examiner further stated that the diagnosed strain had resolved.  The examiner stated that the present examination of the bilateral knees was normal, and an X-ray of the bilateral knees was normal.  The examiner again specified that the prior diagnosis of knee strain had resolved.

The Board appreciates the efforts undertaken by the June 2016 VA examiner, but the opinion is incomplete.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that once VA provides an examination or obtains an opinion, even if not required to do so, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After performing an examination of the Veteran, the August 2012 VA examiner diagnosed bilateral knee strain in a February 2013 addendum.  As the Veteran received a medical diagnosis of bilateral knee strain during the claims process, remand is required to obtain an etiology opinion concerning the February 2013 diagnosis of bilateral knee strain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all disabilities of the right and left knee found, to include knee strain, if present.  The examiner should opine for each disability of the right and left knee found, or diagnosed during the appeal period with includes bilateral knee sprain, whether it is at least as likely as not (50 percent or greater probability) that each right or left knee disability had its onset during or is related to a disease or injury during active duty; is the result of a disease or injury during a verified period of ACDUTRA; or is the result of an injury during INACDUTRA.  If no right or left knee disability is found, the examiner is asked to consider the February 2013 VA examination addendum, which indicates that the Veteran had a diagnosis of bilateral knee strain.  The examiner is specifically requested to provide the requested opinions regarding the diagnosis of bilateral knee sprain given in the February 2013 VA examination addendum.  The examiner should also reconcile the opinion with previous opinions.  For the purposes of the opinion, the examiner is requested to accept the Veteran's report of not wearing knee pads during exercises, carrying a radio pack that was upwards of 45 pounds and additional gear weighing 75 pounds while running, and jumping out of helicopters during training.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

